DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-13) in the reply filed on 06/13/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/22.

Claim Objections
Claims 1, 3-4, 10-11 are objected to because of the following informalities:  
Claim 1 is objected to for referring to “over extension” when it is believed this should read “over-extension” for proper grammar. 
Claims 3-4 refer to “flow through” multiple times, but it is believed this should be “flow-through” for proper grammar.
Further, claim 3 states that the passage has a “minimum flow through area of 15% and a maximum flow through area of 40% of a cross-section of the shank shell”. This is confusing, since it isn’t clear how there is a flow through area of 40% of a cross-section of anything. A cross-section indicates a line, and it isn’t clear how there is an area of 40% (or 15%) within a line. For the purposes of examination and based on the Examiner’s best understanding of the specification this will be interpreted as the passage having “a flow-through area which occupies 15-40% of the area of the shank shell”.  
Claim 4 is unclear for the same reason, and will be interpreted as claiming the flow passage through the foot shell has “a flow-through area which occupies 5-20% of the area of the foot shell”. The Examiner notes further that the verb “creates” in this claim renders some confusion, and it isn’t clearly understood how a flow passage “creates” a flow-through area. It is understood to have a meaning similar to “has” for the purposes of examination. 
Claim 10 is objected to for referring to “the outer rigid surfaces” and “the inner paddings” when it is unclear which of the inner paddings and outer rigid surfaces are being referred to herein, and also how all the outer rigid surfaces and all the inner paddings can be secured to one another with an adhesive, when they are not even all on the same element of the orthosis. For the purposes of examination, the Examiner will assume the outer rigid surfaces and inner paddings for each element of the orthosis are secured together with an adhesive.  
Claim 11 is objected to for referring to “the at least one flow passage” when there are multiple recitations of “at least one flow passage”, making it unclear which of the flow passages is being referenced here. For the purposes of examination, either of the two flow passages referenced is understood to be an option for the claim limitation. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
The specification indicates that the flow passage through the foot shell has a minimum flow through area of 5-20% of a cross-section of the foot shell, whereas the claims (see claim 4) states that the flow passage through the foot shell has a 5-20% flow through area of a cross-section of the shank shell. The specification accordingly doesn’t have antecedence for claim 4.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shank flow passage having a flow through area related to the area of the shank shell must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both “dorsal foot buckle sheath” and “inner padding”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The claims indicate that various parts of the orthosis are “rigid” and other parts of the orthosis are “semi-rigid”, but the disclosure does not enable one of ordinary skill in the art to practice or make the invention without knowing what materials are considered to be “rigid” or “semi-rigid”. Similarly, there isn’t any indication as regards what would be “water-resistant” and semi-rigid (claims 6, 12), or “pliable” and “water-resistant” (claims 7, 13),  These are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Addressing now the "Wands" factors (MPEP 2164.01 (a)).
(A) The breadth of the claims: The claims are wide in scope as they are drawing towards an orthosis with flow-through passages.
(B) The nature of the invention: The invention is directed to an orthosis which is useful in aquatic environments. 
(C) The state of the prior art: The use orthoses which include flow-through passages therethrough is well-known in the art at the time of the invention. For example, see Gunnsteinsson et al. (US 20220151812 A1), Ingimundarson et al. (US 20100137770 A1), Silver (US 20190133792 A1), Rice (US 5431623 A), etc. 
(D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as orthotic design requires knowledge of biology, materials, medical treatments, structural engineering, and engineering mechanics. 
(E) The level of predictability in the art: Orthotics are well-known and widely used in the art, and the use of various materials for their constructions is also well-known. However, orthotics are made from materials ranging from very rigid and hard (e.g. metals) to materials which are very soft or pliable (e.g. elastomeric rubbers and/or paddings) since the devices require a wide range of materials to provide strength, customizability, as well as comfort. 
 (F) and (G) The amount of direction provided by the inventor and the
existence of working examples: The Applicant provides no guidance or direction as to any materials which might be used within the orthotic which might be rigid or semi-rigid (or water-resistant or pliable). Applicant likewise doesn’t indicate what rigid vs. semi-rigid vs. pliable entails, or what characteristics each of these has, nor the delineation between such materials. Further, the pliability/rigidity of materials changes as their thickness and shape changes, as this isn’t an intrinsic material property. For example, a metal might be considered to always be “rigid”, but aluminum is known as a soft metal, which is pliable and bendable. Further, wires are well-considered to be flexible and pliable as opposed to rigid. Similarly, while some plastics can be rigid and hard, others are quite flexible and others are pliable. As can be seen, there isn’t any establishment of what materials or material properties would constitute a rigid material, and especially what materials or material properties would constitute a semi-rigid material or pliable material.  Finally, there is no recitation of any specific example including any of the above factors, as being a successful example of a rigid, semi-rigid, pliable, or water-resistant material. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level of experimentation required to establish what materials are rigid as opposed to semi-rigid or pliable (and water-resistant) is almost impossible. The delineation between each would be subjective at best, without any guidance given from the specification. The number of materials in existence, as well as their variable methods of manufacture which alter their material properties (including wettability and water-resistance), and the various dimensions, shapes, configurations, reinforcements, and/or treatments that might alter the natural rigidity and water-resistance of even a known material’s rigidness/wettability would require an enormous amount of experimentation and work, even by an exceptionally skilled person.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite for claiming the flow passage through the foot shell has an area relative to the shank shell, when the specification and figures don’t indicate any relationship between the foot shell flow passage and the shank shell. The Examiner isn’t clear on whether this is the intention, or whether this is a mis-wording, and the foot shell flow passage has an area related to the foot shell as the specification describes (see specification objection above). While either is possible, for the purposes of examination the Examiner understands the foot shell flow passage to have a relative flow through area as it relates to the area of the foot shell as opposed to the shank shell.
Claims 6 and 12 are indefinite for claiming various parts of the invention are semi-rigid, when it isn’t clear exactly what semi-rigid entails. The specification doesn’t elaborate on any specific characteristics or material requirements for such a material, and no examples are provided which would indicate to the person of ordinary skill what a semi-rigid material might entail. Without the specification setting guidelines for determining what is semi-rigid (e.g. as is compared to “rigid” or “soft”), the boundaries of the claims cannot be determined.  
Further, claim 6 is indefinite for claiming that the outer rigid shell of the dorsal foot plate is made of a semi-rigid material. It isn’t clear how the rigid material can be made of a semi-rigid material.
Claim 12 is further indefinite for claiming the outer rigid shell of the shank, the shank shell (which was defined in claim 1, from which this depends as being rigid), and the foot shell (which was also defined in claim as being rigid) are made of semi-rigid materials. It isn’t clear how the material is both rigid and semi-rigid at the same time. 
Clarification is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “releasable shank ratchet system…which is configured to progressively secure the shank shell and shin plate relative to the leg of the user during fitting of the ankle-foot orthosis to the leg of the user” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim doesn’t give any description as to what this system might entail. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkade et al. (US 20060084899 A1) hereinafter known as Verkade in view of Chang et al. (US 20080294083 A1) hereinafter known as Chang further in view of Rabe (US 20060217649 A1).
Regarding claim 1 Verkade discloses an ankle-foot orthosis (Figure 1) for protecting and supporting a leg of a user (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Verkade discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, [0033]),) comprising: 
a shank shell (102) configured to provide support and protection to the leg of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Verkade is understood capable of meeting. See for example, [0036]-[0037]), which comprises an outer rigid shell (102; Abstract (as is best understood (see 112a, 112b rejections above), the Examiner understands the semi-rigid material of Verkade to be “rigid” inasmuch as there is a rigid aspect of the material. See also [0031] polyamide and ABS composite))), an inner padding (130), and at least one flow passage (for example, see the opening in the rear of the shank shell 102 which is an opening between the two upright sides);
a foot shell (104) configured to provide support and protection to a foot of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Verkade is understood capable of meeting. See for example, [0034]), and comprising an outer rigid surface (Abstract (as is best understood (see 112a, 112b rejections above), the Examiner understands the semi-rigid material of Verkade to be “rigid” inasmuch as there is a rigid aspect of the material. See also [0031] polyamide and ABS composite))), and at least one flow passage (see at least the opening within the foot shell 104 which can receive a foot);
a flexure joint (item 106, 108) permanently connecting the shank shell and foot shell (Figures 1-2) which is configured to provide controlled dorsiflexion and plantarflexion mobility and protection from over-extension (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Verkade is understood capable of meeting. See for example, [0034]. Regarding over-extension the Examiner notes that the flexure joint can only flex so far, as it is limited by the physical stops provided by the foot shell and shank shell, which creates an inherent prevention over extension past their natural maximum meeting point);
a releasable shank ratchet system (item 140, 141; [0035]) configured to progressively secure the shank shell and shin plate relative to the leg of the user during fitting of the orthosis to the leg of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Verkade is understood capable of meeting. See for example, [0035] and [0012])); and 
but is silent with regards to the orthosis including a shin plate,
an adjustable dorsal foot buckle,
and the foot shell having inner padding.
However, regarding claim 1 Chang teaches an orthosis which includes the use of a shin plate (Figures 4a-c, top part of item 110) configured to provide support and protection to the leg of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which Chang is understood capable of meeting. See for example, see Figures 4a-c and the Abstract),  which is attachable to a shank shell (the shin plate of Chang is understood to be attachable to a shank shell if desired, for example via strap 170) and comprises an outer rigid shell ([0075] substantially rigid splint) and an inner padding (Figure 4e top (right) half of item 142); and
an adjustable dorsal foot buckle (Figure 4e item 170; [0110] strap 170 can include a buckle as a fastening mechanism) which can be affixed to the foot shell (the foot buckle of Chang is understood to be attachable to the foot shell of Verkade via lower strap 170) to secure the foot shell while comfortably providing support to the foot of the user (this is likewise recited as a “functional limitation” of the shank shell (see explanation above) which the Chang Verkade Combination is understood capable of meeting). Verkade and Chang are involved in the same field of endeavor, namely orthoses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of Verkade so that there is a shin plate as is taught by Chang since a shin plate provides extra rigidity at the shin of the user, which is desirable to help in alleviating plantar fasciitis. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of Verkade so that there is a foot buckle as is taught by Chang in order to ensure the orthosis with shin plate is securely locked in place, maintaining the foot snugly in place to prevent tripping and also maintaining contact between the shin plate and foot of the user. 
Further, regarding claim 1 Rabe teaches an orthosis which includes foot padding (Figure 7 item 22). Verkade and Rabe are involved in the same field of endeavor, namely ankle braces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of Verkade so that the foot plate of Verkade included an inner cushion such as is taught by Rabe in order to enable the brace of the Verkade Chang Combination to be utilized outside of a shoe (thus increasing versatility of the brace), which would require the additional padding to help the comfort of the foot of the user. 
Regarding claim 2 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Chang further teaches the shin plate has at least one flow passage (Figure 21a-b item 2126, 2116, 2112).
Regarding claim 3 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the flow passage through the shank shell having a flow-through area which occupies 15-40% of the area of the shank shell.
However, regarding claim 3 Verkade discloses the open back of the shank shell between the two sides thereof, but isn’t specific about the relative areas between each. However, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the orthosis of the Verkade Chang Rabe Combination to optimize the shape and size of the flow-through area in the back of the shank shell so that it occupies 15-40% of the area of the shank shell in its entirety if desired, in order to create either a more secure/tight fit of the orthosis (if the current area is over 40%) or to create an orthosis with less support/rigidity (if the current area is under 15%). The optimization of the amount of shell in the prosthesis to create the optimally supportive brace for a patient in question is considered obvious to a person of ordinary skill and would vary patient-to-patient.
Regarding claim 4 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the flow passage through the foot shell having a flow-through area which occupies 5-20% of the area of the [foot] shell.
However, regarding claim 4 Verkade discloses the open back of the foot shell between the two sides thereof, but isn’t specific about the relative areas between each side. However, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the orthosis of the Verkade Chang Rabe Combination to optimize the shape and size of the flow-through area in the back of the foot shell (e.g. close it more or open it more) so that it occupies 5-20% of the area of the [foot] shell in its entirety if desired, in order to create either a more secure/tight fit of the orthosis at the heel (if the current area is over 20%) or to create an orthosis with less support/rigidity (if the current area is under 5%). The optimization of the amount of shell in the prosthesis to create the optimally supportive brace for a patient in question is considered obvious to a person of ordinary skill and would vary patient-to-patient.
Regarding claim 5 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Chang further teaches a dorsal foot plate (Figures 4a-c, lower part of item 110) configured to provide support and protection to the foot of the user (this is likewise recited as a “functional limitation” of the dorsal foot plate shell (see explanation above) which plate of Chang is understood capable of meeting; see also the abstract which indicates the device is a splint, which is known to protect) which comprises an outer rigid surface (Abstract “substantially rigid”) and inner padding (Figures 4e, item 142 (bottom (left) part)).
Regarding claim 6 the Verkade Chang Rabe Combination teaches the orthosis of claim 5 substantially as is claimed,
wherein Chang further teaches the outer rigid shell of the dorsal foot plate is formed of a semi-rigid (Abstract “substantially rigid”), water-resistant material ([0087] polyethylene).
Regarding claim 7 the Verkade Chang Rabe Combination teaches the orthosis of claim 5 substantially as is claimed,
wherein Chang further discloses the inner padding of the dorsal foot plate is formed of a pliable ([0105] “flexible” inner member), 
but Chang is silent with regards to whether or not the inner padding of the dorsal foot plate is water-resistant.
However, regarding claim 7 Verkade teaches their inner padding material as being water-resistant material ([0050] polyurethane is water-resistant). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the inner padding of the Combination so that all the padding is water-resistant, as Verkade discloses, in order to ensure the padding material is sweat-proof, which is a valuable characteristic to have when dealing with body parts that sweat.  
Regarding claim 8 the Verkade Chang Rabe Combination teaches the orthosis of claim 5 substantially as is claimed,
wherein the Combination further teaches the adjustable dorsal foot buckle is configured to secure the dorsal foot plate to the foot shell (this is stated as a functional limitation (see the explanation/rejection to claim 1 above). The straps of Chang 170 are understood obviously capable of securing to a lower foot plate of Verkade).
Regarding claim 10 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Verkade further discloses an adhesive joins the outer rigid surfaces and the inner paddings ([0052] adhesive strips). The Examiner notes that the use of the adhesive to join all the outer rigid surfaces and inner paddings together (all the inner/outer members of the Combination) is obvious in light of Verkade.  
Regarding claim 11 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to the flow passage including a flow-through mesh lining.
However, regarding claim 11 Rabe teaches that orthoses are able to be worn with socks or stockings over or under the brace ([0037]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of the Verkade Change Rabe Combination to utilize a sock/stocking over or under the orthosis of the Combination, which would provide at least one of the flow passages to comprise a flow-through mesh lining. This would enable the moisture wicking capabilities and protective functions of a sock/stocking within the orthosis of the Combination.
Regarding claim 12 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Verkade further discloses the outer rigid shell of the shank shell and foot shell are formed of a semi-rigid, water-resistant material (as is best understood (see 112a, 112b rejections above), plastic such as polyamide or polyamide ABS composite ([0031]) is somewhat rigid and is also waterproof.),
and Chang further teaches the shin plate outer rigid shell is made of a semi-rigid (Abstract “substantially rigid”), water-resistant material ([0087] polyethylene).
Regarding claim 13 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
wherein Verkade further discloses the inner padding of the shank shell is formed form a pliable (Verkade [0050] teaches the padding is pliable (soft, compressible)), water-resistant material ([0050] polyurethane is water-resistant), and further renders obvious the inner padding of shin plate and foot shell to also be formed of a pliable water-resistant material in order to ensure the padding material is sweat-proof, which is a valuable characteristic to have when dealing with body parts that sweat.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkade, Chang, and Rabe as is applied above, further in view of Bledsoe (US 20050131324 A1).
Regarding claim 9 the Verkade Chang Rabe Combination teaches the orthosis of claim 1 substantially as is claimed,
but is silent with regards to there being a tread on the bottom of the foot shell.
However, regarding claim 9 Bledsoe teaches an orthotic which includes a foot shell having a tread affixed to a bottom thereof (Figure 1 item 42) for enhanced traction (this is stated as a functional limitation (see the explanation/rejection to claim 1 above). Treads are understood to help provide traction (see also Bledsoe [0020])) Verkade and Bledsoe are involved in the same field of endeavor, namely ankle braces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthosis of the Verkade Chang Rabe Combination so that there is tread on the bottom of the Combination as is taught by Bledsoe in order to allow the Combination to be useable without a shoe (which normally provides traction) and still prevent slips and increase traction that a shoe might normally provide. This increases the versatility of the brace of the Combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/28/22